Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al (Noncontact Respiratory Measurement of Volume Change Using Depth Camera) in view of REYES et al (Tidal volume and instantaneous respiration rate estimation using a volumetric surrogate signal acquired via a smartphone camera), BARTULA et al (Camera-based System for Contactless Monitoring of Respiration),  and TRANSUE et al (Real-time Tidal Volume Estimation using Iso-surface Reconstruction).
	As per claim 1, Yu teaches the claimed “method of determining tidal volume of a patient,” comprising: “receiving, using a processor, at least one image comprising depth information for at least a portion of the patient” (Yu, figure 1); “determining, using the processor, a reference point on the patient; determining, using the processor, a region of interest based at least in part on the reference point, wherein the region of interest corresponds to a trunk area of the patient” (Yu, figure 3 - B. Region of Interest); “monitoring changes in the depth information in the region of interest over time” (Yu, C. Chest Wall Volume Estimation).  It is noted that Yu does not explicitly teach “mapping the monitored changes in depth information to a tidal volume for the patient.”  However, Yu’s respiratory volume (page 2372, equation (1)) suggests the claimed mapping the changes in depth information to a tidal volume (see also Reyes, page 4, E. Tidal volume estimation using smartphone camera signal; Transue, VIII. ENHANCED TIDAL VOLUME ESTIMATION, Bartula, III. PROPOSED ALGORITHM).  Thus, it would have been obvious, in view of Reyes, Bartula, and Transue, to configure Yu’s method as claimed by using the depth cameras to estimate the tidal volume.  The motivation is utilizing the relationship between the depth changes detected from images of camera to estimate the patient’s tidal volume.

 	Claim 2 adds into claim 1 “wherein the region of interest is further defined based on at least one body coordinate determined from the reference point” (Yu, figure 3; Reyes, figure 1; Transue, figure 1).

	Claim 3 adds into claim 2 “wherein each of the at least one body coordinates corresponds to a location on a body of the patient, and wherein the location on the body of the at least one body coordinate is at least one of a shoulder, a hip, a neck, a chest, and a waist” (Yu, figure 3; Reyes, figure 1; Transue, figure 1).

	Claim 4 adds into claim 1 “wherein the region of interest is further determined based on a distance of various portions of the patient from a camera that captures the at least one image” which is well-known in the projection art of the 3D scene to the 2D image captured by the camera in which the 2D image is defined by the distance of the patient from the camera.

	Claim 5 adds into claim 1 “wherein the region of interest is further determined by discarding various portions of a flood fill in response to determining that the patient is rotated such that the patient is not orthogonal to a line of sight of a camera that captures the at least one image” which is well-known in the projection art of the 3D scene to the 2D image captured by the camera in which the characteristic of the captured 2D image can be determined by the relative position of the patient to the camera (e.g.,  the patient is not orthogonal to a line of sight of a camera that captures the at least one image).

	Claim 6 adds into claim 1 “wherein the region of interest is further determined by: determining that the trunk area of the patient is partially obscured; and excluding a partially obscured region from the region of interest” which is obvious since the obscured region does not provide useful information in the determination of the tidal volume.

	Claim 7 adds into claim 1 “wherein the at least a portion of the patient is at least a first portion of the patient, wherein the at least one image is captured using a first camera, and wherein at least a second image comprising at least a second portion of the patient is captured using a second camera” which is well known in the art to use the cameras with different viewpoints to derive the object’s depth information (e.g., the stereoscopic camera, the 3D camera, the depth camera, …).

	Claim 8 adds into claim 7 “determining, using the processor, a second region of interest of the patient based on at least the second image” which is well known in the art to use the cameras with different viewpoints to derive the object’s depth information (e.g., the stereoscopic camera, the 3D camera, the depth camera, …).

	Claim 9 adds into claim 1 “determining, using the processor, a second region of interest of the patient from the at least one image” which is well known in the captured image processing art to determine different regions of interest from the images.



 	As per claim 11, Yu teaches the claimed “video-based method of monitoring a patient” comprising: receiving, using a processor, 
It is noted that Yu does not explicitly teach “determining, using the processor, a tidal volume of the patient based on the changes to the region of interest.”  However, Yu’s respiratory volume (page 2372, equation (1)) suggests the claimed mapping the changes in depth information to a tidal volume (see also Reyes, page 4, E. Tidal volume estimation using smartphone camera signal; Transue, VIII. ENHANCED TIDAL VOLUME ESTIMATION, Bartula, III. PROPOSED ALGORITHM).  Thus, it would have been obvious, in view of Reyes, Bartula, and Transue, to configure Yu’s method as claimed by using the depth cameras to estimate the tidal volume.  The motivation is 

	Claim 12 adds into claim 11 “comparing, using the processor, the determined tidal volume to an output of an air flow measurement device; and calibrating, using the processor, the determined tidal volume based on the comparison” (Yu, C. Chest Wall Volume Estimation; Reyes, page 4, E. Tidal volume estimation using smartphone camera signal; Transue, VIII. ENHANCED TIDAL VOLUME ESTIMATION; Bartula, III. PROPOSED ALGORITHM).

	Claim 13 adds into claim 11 “receiving, using the processor, demographic information about the patient; and adjusting the determined tidal volume based on the demographic information” which is well-known in the art because the patient’s demographic information is a factor in determination of the tidal volume (e.g., Yu, C. Regional Pulmonary Measurement Test; Transue, A. Tidal-volume Estimation).

	Claim 14 adds into claim 13 “wherein the demographic information comprises at least one of a sex, height, weight, body mass index (BMI), and age of the patient” which is well-known in the art because the patient’s demographic information is a factor in determination of the tidal volume (e.g., Yu, C. Regional Pulmonary Measurement Test; Transue, A. Tidal-volume Estimation).



	Claim 16 adds into claim 11 “determining, using the processor, a change in the tidal volume of the patient over time” (Yu, C. Chest Wall Volume Estimation; Reyes, page 4, E. Tidal volume estimation using smartphone camera signal; Transue, VIII. ENHANCED TIDAL VOLUME ESTIMATION; Bartula, III. PROPOSED ALGORITHM).

	Claim 17 adds into claim 16 “determining, using the processor, a potential hypoventilation condition based on the change in the tidal volume of the patient” which is obvious since a potential hypoventilation condition can be detected by monitoring the changes of the tidal volume.

	Claim 18 adds into claim 11 “wherein the region of interest is configured and/or the tidal volume of the patient is determined based on an orientation of the patient with respect to a camera that captures the video feed” which is well-known in the projection art of the 3D scene to the 2D image captured by the camera in which the characteristic of the captured 2D image can be determined by the relative position of the patient to the camera.



	Claim 20 adds into claim 19 “determining, using the processor, a second region of interest of the patient based on the second video feed, wherein the tidal volume is further determined based on changes to the second region of interest over time” which is well known in the captured image processing art to determine different regions of interest from the images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616